—Order vacating order made by Wenzel, J., January, 8, 1934, and directing reinstatement of deficiency judgment, reversed on the law, with ten dollars costs and disbursements, and motion denied. The order made by MacCrate, J., on January 5, 1934, on reargument of motion resulting in order of November 1, 1933, in effect vacated the deficiency judgment “ without prejudice * * * to review this order.” The order made by Wenzel, J., at the instance of defendants, on January 8, 1934, was really unnecessary, and a duplication, of the order made by MacCrate, J., on January 5, 1934. The order now before this court was made without authority. That the Court of Appeals established a rule of law in another case did not give one Special Term the power to reverse orders made by other Special Terms. The remedy of plaintiffs is to prosecute the appeals from the orders of MacCrate, J., now pending before this court. No facts are presented which require consideration of the doctrine announced in Monaghan v. May (242 App. Div. 64). Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.